Citation Nr: 0216421	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-16 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to February 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Anchorage, Alaska, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied reopening the claim.  
In an August 2001 statement the veteran requested an informal 
conference to discuss his appeal and withdrew his request for 
a formal personal hearing.  VA records show the veteran 
participated in an August 2001 informal conference.


FINDINGS OF FACT

1.  In January 1997 the RO denied reopening a claim for 
entitlement to service connection for a low back disability 
on the basis that additional evidence submitted was 
cumulative, and did not relate the veteran's low back 
disability to service; the veteran was notified of, and did 
not timely appeal, that decision.  

2.  Competent evidence added to the record since the January 
1997 rating decision does not tend to relate the veteran's 
low back disability to service, includes no new evidence 
which bears directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2002)) became law.  Regulations 
implementing the VCAA have now been published.       66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f). Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In this case, in correspondence dated in August 2001 the RO 
notified the veteran and his accredited representative of the 
evidence necessary to substantiate his claim with 
identification of the parties responsible for obtaining 
pertinent evidence.  A review of the record indicates that VA 
has conducted appropriate evidentiary development in this 
case and notified the veteran of these matters in the July 
1999 rating decision, in the July 2000 statement of the case, 
in the October 2001 and May 2002 supplemental statements of 
the case, and in correspondence dated in August 2001 and 
January 2002.  As the veteran has been kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA are fulfilled.  No additional 
assistance or notification to the veteran is required.  He is 
not prejudiced by the Board's review of the case based on the 
current record. 

Background
Evidence of Record Prior to January 1997

Service medical records consisting of reports produced at the 
veteran's February 1980 discharge examination were received 
from the National Personnel Records Center (NPRC) in May 
1989.  A report of medical examination revealed a normal 
clinical evaluation of the spine and musculoskeletal system.

VA general medical examination in May 1989 noted the veteran 
had decreased range of motion of the back secondary to spina 
bifida and a lifting injury claimed to have been incurred 
during service when he caught a case of soda pop thrown to 
him.  He reported he had experienced intermittent back 
problems since that injury.  

On May 1989 VA orthopedic examination the veteran reported 
that in approximately 1979 he injured his back while catching 
a case of soda pop during active service.  He stated he had 
been "laid up" for one month prior to returning to regular 
duty.  The diagnoses included chronic intermittent low back 
pain with no evidence of neurological deficit and normal x-
rays.  

Private medical records received in July 1989 include a 
November 1985 x-ray report which notes transitional vertebrae 
between the lumbar and thoracic and the lumbar and sacral 
spines.  There was incomplete fusion to the posterior 
elements of the transitional vertebra between the lumbar and 
sacral spines.  Spina bifida was also present at the 1st 
sacral segment, and there was mild exaggeration of the 
lordotic curvature.  Hospital records dated in March 1986 and 
October 1988 show the veteran complained of back pain after a 
motor vehicle accident.  

In a July 1989 rating decision the RO denied the veteran's 
initial claim of entitlement to service connection for a low 
back disorder, chronic lumbosacral strain.  It was noted that 
the evidence of record did not show the disorder was incurred 
in service.

Private medical records received in August 1989 note 
complaints of back pain in 1988 and 1989 without opinion as 
to etiology.  Records received in October 1989 included 
correspondence from Dr. R.T. Fu dated in November 1985 which 
show the veteran reported a history of low back pain since 
1979 after transferring cases of soda pop.  He also stated 
that subsequently in 1979 he twisted his back carrying 
ammunition, and that after service he had experienced back 
problems working in a kitchen and once while unloading boxes 
from a truck.  The physician's assessment was chronic low 
back discomfort with no neurologic findings.

VA medical records dated from September 1994 to April 1995 
show the veteran complained of back problems.  No opinion as 
to etiology was provided.  

On VA compensation and pension examination in November 1996, 
the veteran reported he injured his back when he caught a 
case of soda pop in 1979 and complained of chronic and 
recurrent low back pain.  The diagnoses included chronic 
lumbar strain.

In a January 1997 rating decision the RO denied reopening the 
veteran's claim for entitlement to service connection for a 
back disorder.  The veteran was notified of the decision at 
his address of record by correspondence dated January 10, 
1997.

Evidence Added to the Record After January 1997

In a June 1998 statement the veteran requested his claim for 
entitlement to service connection for a back disorder be 
reconsidered.  

VA medical records dated from June 1997 to January 1999 
included a copy of a June 1998 report of magnetic resonance 
imaging (MRI) at a service department hospital on behalf of 
VA which noted minimal early degenerative disc disease at L5-
S1with minute central focal disc protrusion.  Additional 
records show diagnoses of chronic low back pain without 
opinion as to etiology.

An August 2001 VA informal conference report noted the 
veteran reported that in the Fall of 1979 he was treated for 
back pain at the San Diego Naval Hospital and aboard the USS 
Okinawa.

In September 2001 the RO received medical records from the 
Alaska Department of Corrections dated from November 1983 to 
June 1993.  A report dated in November 1983 shows the veteran 
requested an appointment with a medical care provider because 
of a back problem.  No additional information as to that 
request was provided.  A September 1985 report noted the 
veteran complained of mid-back pain and a history of similar 
problems for several years.  The examiner noted low-thoracic 
strain without opinion as to etiology.  

In an October 2001 statement the veteran reported he 
hyperextended his back when a fellow crewmember threw a case 
of soda pop to him.  He felt immediate back pain and was 
taken to the ship's medical office.  No x-rays were taken at 
the time, but he was given 3 months bed rest followed by 
3 months of light duty before his service discharge.  He 
stated he had no subsequent back injuries and that the 
disorder had progressively worsened.

In January 2002 the RO received duplicate copies of 
radiologic examination reports dated in June 1998 from the 
Elmendorf Air Force Base.  

VA medical records dated from January 1999 to February 2002 
include diagnoses of back pain and x-ray examination 
diagnoses of transitional lumbosacral vertebrae.  No opinion 
as to etiology was provided.

In April 2002 the RO received documents from NPRC including 
the veteran's service personnel records and copies of medical 
records dated in January 1980 from the San Diego, California, 
Naval Regional Medical Center.  The January 1980 reports show 
treatment for a drug overdose.  A January 22, 1980, physical 
examination revealed no evidence of a back disorder.  An 
April 2002 NPRC report shows that a search for additional 
service medical records was unsuccessful.

Legal Criteria and Analysis

As noted above, in a January 1997 rating decision the RO 
denied reopening the veteran's claim for entitlement to 
service connection for a back disorder.  That decision is 
final.  38 U.S.C.A. § 7105(d) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.104 (2002).  Although subsequent to the July 
1989 rating decision he submitted a statement expressing 
disagreement with the decision, he did not respond to the 
RO's December 19, 1989, correspondence notifying him that 
such statement was not accepted as a notice of disagreement 
because it did not identify the issue or issues in dispute.  
VA regulations provide if the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified for a 
valid notice of disagreement.  See 38 C.F.R. § 20.201; see 
also Gallegos v. Principi, 283 F.3d 1309 (2002).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  The veteran previously described 
having injured his back during active service and medical 
evidence documenting a post-service back disorder was 
considered in the prior adverse determinations.  The recently 
submitted evidence, including additional service records, is 
not probative of the veteran's claim that his chronic back 
disorder is due to an injury incurred during active service.  
While medical records added to the record show the veteran 
sought to be seen for back pain in November 1983, that was 
more than 3 years after his discharge from active service, 
and is cumulative of the previously considered medical 
evidence demonstrating post-service back problems.  It does 
not tend to relate postservice back problems to service.  

As the information provided in support of the application to 
reopen a claim for entitlement to service connection for a 
low back disability does not include new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, the Board that it is not "new and material", and 
the application to reopen the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

